Not For Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



PCS WIRELESS LLC,

              Plaintiff

       v.                                                   Civil Action No. 19-12593

JOHN DOE I a/Ida MALIK HILL, JOHN DOE
2 a/Ida JIM KELLER, JOHN DOE 3 a/Ida                          OPINION & ORDER
RYAN WESLEY, JOHN DOE 4 a/Ida N.
SARFATI, JOHN DOE 5 a/Ida VICTOR
BUL4IEH, JOHN DOE 6 a/Ida ABRAHAM
AUSTIN, JOHN DOES 7-10 and XYZ CORPS
1-10,

              Defendants.



John Michael Vazguez, U.S.D.J.

       This matter comes before the Court on Plaintiff PCS Wireless LLC’s (“Plaintiff’ or “PCS”)

unopposed motion for default judgment as to all Defendants pursuant to Fed. R. Civ. P. 55(b)(2).

D.E. 19. The Court reviewed all submissions made in support of the motion and considered the

motion without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the

reasons stated below, Plaintiffs motion is DENIED.
    I.       INTRODUCTION’

         In brief; Plaintiff alleges that Defendants are involved in a fraudulent scheme whereby

Defendants contact Plaintiff’s customers, potential customers, and vendors. Defendants contact

those persons using email addresses that are slightly different than the actual email addresses

affiliated with Plaintiff Defendants falsely identify’ themselves as PCS agents and attempt to

defraud the individual they contacted into wiring money or shipping Defendants goods with a PCS

account. Compl. ¶flj 9-14, 22, 90, 122, 126. In furtherance of the fraudulent scheme, Defendants

misappropriated and infringed Plaintiff’s trademark by using it on fabricated invoices and in the

signature line of the fraudulent emails. Id.   ¶ 3, 35, 36, 52, 92(b).
         On May 16, 2019, Plaintiff filed a Verified Complaint and also requested a temporary

restraining order to stop Defendants’ alleged illegal conduct. D,E. 1. The Verified Complaint

asserts claims for (I) fraudlmisrepresentation; (2) violations of the Lanham Act   --   false designation

of origin, 15 U.S.C.   §   1 l25(a)U)(A); (3) civil conspiracy; (4) accounting; and (5) constructive

trust. D.E. 1. The Court entered a temporary restraining order (the “TRO”) and ordered that

Defendants show cause on or before May 28, 2019 as to why a preliminary injunction should not

be entered.2 D.E. 3. The Court also granted Plaintiffs request to serve Defendants via alternate

means. Id.




  The Court derives the facts from Plaintiffs Complaint, D.E. 1 (“Compi.”), as well as the
affidavits and exhibits submitted in conjunction with Plaintiffs motion for default judgment. See
Trs. of the Teamsters Pension Trust Fund ofPhita. & Vicinity v. Riccelli Premium Produce, Inc.,
No. 10-3000, 2011 WL 1114175, at *1 (D.NJ. Mar. 23, 2011).
2
 The Court’s May 16 Order was issued without notice pursuant to Fed. R. Civ. P. 65(b)(l) because
Defendants’ identifies were unknown and Plaintiff sufficiently described the irreparable injury
caused by Defendants’ purported fraudulent scheme. D.E. 3.
                                                    2
         Defendants were served with copies of the Summons, Verified Complaint, and the TRO

between May21 and 23, 2019 via the Court-approved alternate means. D.E. 9. Defendants failed

to respond by the return date of the order to show cause. On May 28, 2019, the Court entered a

preliminary injunction extending the relief set forth the TRO. D.E. 13. Defendants also failed to

answer or otherwise respond to the Verified Complaint. As a result, the clerk of court entered

default as to all Defendants on July 8, 2019. Plaintiff subsequently filed this motion for default

judgment pursuant to Federal Rule of Civil Procedure 55.

   II.      LEGAL STANDARD

         Federal Rule of Civil Procedure 55 allows for the entry of default against a party that fails

to plead or otherwise defend against claims. Fed. R. Civ. P. 55. “The entry of a default judgment

is largely a matter of judicial discretion, although the Third Circuit has emphasized that such

‘discretion is not without limits,   .   .   .   and [has] repeatedly state[d] [its] preference that cases be

disposed of on the merits whenever practicable.” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d

532, 535 (D.N.J. 2008) (quoting Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984)).

         In entering a default judgment, a court must determine whether (1) it has personal and

subject matter jurisdiction; (2) the defendants were properly served; (3) the complaint sufficiently

pleads a cause of action; and (4) the plaintiff has proven damages. Days Inns Worldwide, Inc. v.

Jinisha Inc., No. 14-6794, 2015 WL 4508413, at *1 (D.N.J. July 24, 2015). Additionally, a court

must detennine the appropriateness of default judgment by weighing (I) the prejudice suffered by

the party seeking default judgment; (2) whether the party subject to the default has a meritorious

defense; and (3) the culpability of the party subject to default. Id. at *2.




                                                           3
   III.          ANALYSIS

                 A. Service

          “Before the Court can enter default judgment, it must find that process was properly served

on the Defendant[sJ.” Teamsters Pension Fund of Phila. & Vicinity v. Am. Helper, Inc., No.11-

624, 2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011) (citing Gold Kist, Inc. v. Laurinburg Oil Co.,

Inc., 756 F.2d 14, 19 (3d Cir. 1985)). Federal Rule of Civil Procedure 4 provides that to serve an

individual defendant within the United States, a plaintiff may follow “state law for serving a

summons      .   .   .   in the state where the district court is located or where service is made.” Fed. R.

Civ. P. 4(e)(l). Pursuant to New Jersey law, “[i]f service cannot be made by any of the modes

provided by [the relevanti rule, any defendant may be served as provided by court order, consistent

with due process of law.” N.J. Ct. R. 4:4-4(b)(3). As discussed, the Court authorized alternate

service here because Defendants’ whereabouts were unknown. Accordingly, Defendants were

served pursuant to the Court-approved methods of service, which included service via email as to

all Defendants, in addition to telephoning one Defendant and providing additional notice to another

Defendant via Linkedln. D.E. 9.

          Plaintiff pleads that two Defendants are citizens of New York, three are Delaware citizens,

and Defendant John Doe 6 a/k/a Abraham Austin is a citizen of Nigeria. Compl.                 ¶f 9-14.   The

Court assumes that the Defendants who are citizens of New York and Delaware are physically

located within the United States.              Consequently, service was proper as to these Defendants.

Plaintiff however, pleads no facts as to John Doe 6’s physical whereabouts. Given the fact that

John Doe 6 is a citizen of Nigeria, the Court assumes that he is not physically located in the United

States. Accordingly, John Doe 6 could not be served pursuant to Rule 4(e)( I) because it only

applies to service on individuals who are physically present in the country.



                                                           4
       Rule 4(f) governs service of an individual in a foreign country. An individual located

outside of the United States may be served pursuant to an “internationally agreed means of service

that is reasonably calculated to give notice, such as those authorized by the Hague Convention on

the Service Abroad of Judicial and Extrajudicial Documents.” Fed. R. Civ. P. 4(fl(1). Nigeria is

not a party to an international service of process treaty such as the Hague Convention on the

Service Abroad of Judicial and Extrajudicial Documents. See Madu, Edozie & Madu, P.C v.

Socket Works Ltd. Nigeria, 265 F.R.D. 106, 112 (S.D.N.Y. 2010). Rule 4(f) also provides that a

defendant may be served as follows:

       (2) if there is no internationally agreed means of service      .by a method that is
                                                                           .



       reasonably calculated to give notice:
           (A) as prescribed by the foreign country’s law for service in that country in an
           action in its courts of general jurisdiction;
           (B) as the foreign authority directs in response to a letter rogatoiy or letter of
           request; or
           (C) unless prohibited by the foreign country’s law, by:
                (i) delivering a copy of the summons and of the complaint to the individual
                personally; or
                (ii) using any form of mail that the clerk addresses and sends to the
                individual and that requires a signed receipt; or
       (3) by other means not prohibited by international agreement, as thc court orders.

Fed. R. Civ. P. 4(fl(2). Like the other Defendants, John Doe 6 was served via the Court-approved

alternate means. The service may have complied with Rule 4(f) if Plaintiff could first demonstrate

that the court-ordered service was not prohibited by international agreement, pursuant to Rule

4(fl(3), or is permissible under Nigerian law, as provided for in   Rule 4(j)(2)(A).

        Because it was not clear that service was proper as to John Doe 6, the Court entered a text

order on September 5. 2019 requesting that Plaintiff submit additional briefing that, among other

things, addresses whether service as to John Doe 6 was proper. D.E. 20. In response, Plaintiff

submitted a letter on September 12, 2019 stating that Plaintiff no longer wished to pursue a default




                                                 5
judgment as to John Doe 6. D.E. 21. Plaintiffs motion fordefault judgment, therefore, is denied

as to Defendant John Doe o.

            B. Jurisdiction

        When a default judgment is sought against a party that has not filed responsive pleadings,

the court “has an affirmative duty to look into its jurisdiction both over the subject matter and the

parties.” Ramada Worldwide Inc. v. Benton Harbor Han Ohm, L.L.C., 2008 WL 2967067, at *9

(D.N.J. July 31, 2008) (quoting Williams v. Lfe Sai’. & Loan, 802 F.2d 1200, 1203 (10th Cir.

1986)). The Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.           § 1331.
Section 1331 provides that “district courts shall have original jurisdiction of all civil actions arising

under the Constitution, laws, or treaties of the United States.” Plaintiff brings a claim under

Section 43(a) of the Lanham Act, 15 U.S.C.            § 1125(a). Compi. ¶1J 96-107. In addition, Section
39 of the Lanham Act, 15 U.S.C.             § 1121(a), explicitly provides that district courts “shall have
original jurisdiction.   .   .   of all actions arising under this chapter, without regard to the amount in

controversy or to diversity or lack of diversity of the citizenship of the parties.”

        It is not clear, however, that the Court has personal jurisdiction over the remaining

Defendants. Personal jurisdiction may be established by means of general jurisdiction or specific

jurisdiction.   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

General jurisdiction may be asserted over an out-of-state defendant “when [her] affiliations with

the State are so ‘continuous and systematic’ as to render [her] essentially at home in the forum

State.” Goodyear Dunlop Tires Operations, S.A., 564 U.S. at 919. “For an individual, the

paradigm forum for the exercise of general jurisdiction is the individual’s domicile.” DaimlerAG



  In its September 12, 2019 letter, Plaintiff did not indicate whether it intends to voluntarily dismiss
the claims asserted against John Doe 6. If that is Plaintiffs intention, Plaintiff must submit a
proposed order as to the voluntary dismissal.
                                                         6
v. Bauman, 571 U.S. 117, 137 (2014). Here, none of the remaining Defendants appear to be

domiciled in New Jersey. Compi. ¶jj 9-14. As a result, the Court does not have general jurisdiction

over any of the Defendants.

        Specific jurisdiction requires that the defendant “purposefully directed his activities at

residents of the forum and the litigation results from alleged injuries that arise out of or relate to

those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (internal citations

and quotation marks omitted).           In light of Supreme Court precedent, the Third Circuit has

developed a three-part test to determine whether specific personal jurisdiction may be exercised.

First, the defendant must have “purposefully directed [its] activities at the forum.” O’Connor v.

Sandy Lane Hotel C’o., 496 F.3d 312, 317 (3d Cir. 2007) (internal quotation marks omitted). The

first requirement of this test is also known as “purposeful availment,” and seeks to ensure “that a

defendant will not be haled into ajurisdiction solely as a result of ‘random, fortuitous, or attenuated

contacts” or based on the “unilateral activity of another party or third person.” Burger King, 471

U.S. at 475 (internal quotation marks omitted) (citing Helicopteros Nacionales de Colorn., S.A. v.

Hall, 466 U.S. 408, 417 (1984); Keeton v. Hustler Magazine, Inc., 465 U.S. 770, 774 (1984);

World-Wide Volkswagen Coip.       i’.    Woodson, 444 U.S. 286, 299 (1980)). Second, the litigation

must “arise out of or relate to at least one of those activities.” Id. (internal quotation marks

omitted). Third, if the first two requirements are met, the exercise ofjurisdiction must “otherwise

comport with fair play and substantial justice.” Id. (internal quotation marks omitted).

        When an intentional tort is alleged,4 a slight variation from the O’Connor three-part test

applies, known as the Calder effects test. The Calder effects test requires a plaintiff to show that:




““Trademark infringement is generally considered an intentional tort.” Patel v. Vanjani, No. 12-
821, 2012 WL 13028675, at *6 (D.N.J. Nov. 9,2012).
                                                     7
               (1) The defendant committed an intentional tort; (2) The plaintiff
               felt the brunt of the harm in the forum such that the forum can be
               said to be the focal point of the harm suffered by the plaintiff as a
               result of that tort; (3) The defendant expressly aimed his tortious
               conduct at the forum such that the forum can be said to be the focal
               point of the tortious activity[.j

IMO Indus., Inc. v. KiekertAG, 155 F.3d 254, 265-66 (3d Cir. 1998) (footnote omitted).

       In this instance, it is not clear whether any Defendant purposefully directed his activities

towards New Jersey. As alleged, it is not clear that the Defendants’ alleged wrongfi.zl conduct took

place within New Jersey, that Plaintiffs customers or potential customers who were targeted by

Defendants were located in New Jersey, or that Plaintiff felt the brunt of the harm in New Jersey.

Accordingly, Plaintiff has not sufficiently established that this Court has personal jurisdiction over

the remaining Defendants.5 Plaintiffs motion for default judgment, therefore, is denied.

       For the reasons stated above, and for good cause shown,

        IT IS on this 22nd day of October, 2019

        ORDERED that Plaintiff’s motion for default judgment (D.E. 19) is DENIED without

prejudice; and it is further

        ORDERED that Plaintiff must file a renewed motion for default judgment within thirty

(30) days of the date of this Opinion & Order. If Plaintiff fails to file a renewed motion, this matter

will be dismissed; and it is further




 Through the September 5, 2019 text order, the Court also ordered Plaintiff to submit additional
briefing as to personal jurisdiction over Defendants. D.E. 20. But Plaintiff did not submit any
additional bdeffig. Plaintiff’s motion for default judgment will be denied without prejudice, and
Plaintiff may include any additional arguments as to personal jurisdiction in a renewed motion for
default judgment.
                                                   8
       ORDERED that if Plaintiff intends to voluntarily dismiss its claims against Defendant

John Doe 6, Plaintiff shall submit a proposed order within two (2) weeks.




                                                    John Michael VazqItJ.S.D.J.




                                                9
